DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN201835609U (hereinafter CN609) in view of Borenstein 2017/0234034 (hereinafter Borenstein).
Re Claim 1. (Currently amended):
CN609 discloses a key (Fig.1) comprising: a body having [[with]] a head (2) and a blade (unlabeled in Fig.1), wherein a hole (unlabeled Fig.1) extends through the head; [[and]] a first magnet (1) in the head; but fails to teach and a second magnet in the head, wherein the first magnet is on a first side of the hole, wherein the second magnet is on a second side of the hole, and wherein the first side of the hole is opposite the second side of the hole such that the first magnet is closer to the blade than the second magnet. [[and]] 

However, Borenstein discloses a key (Figs.1-2) comprising: a body (100) having [[with]] a head (104) and a blade (105), wherein a hole (102) extends through the head; [[and]] a first magnet (201 in hole 203;Fig.2A) in the head; and a second magnet (101) in the head, wherein the first magnet (201) is on a first side of the hole, wherein the second magnet is on a second side of the hole, and wherein the first side of the hole is opposite the second side of the hole such that the first magnet is closer to the blade than the second magnet. [[and]] 
Borenstein teaches a magnet in a head of a key (magnet 101 or 201 mounted in aperture 203 in the head/bow 104 of a key 200, Figs. 1 -2A,B; “to permit a disk magnet to be used while still allowing a key ring to be received in the key , a disk magnet 201 may be inserted within a separate aperture 203 defined by the bow 104”, Para. 0062) on opposite side of a hole (magnet 201 mounted in aperture 203 is opposite to aperture 102 as seen in Fig. 2A). Notably, para [0056] teaches magnetic field on both sides of the key such that in Figure 1D magnets 101 extend to both sides of the key to align and hold multiple keys together.
It would have been obvious to one of ordinary skill in the art to modify the key head of CN609 with the teaching of Borenstein, since it would provide first and second magnets in the head of the key on opposite sides of the central hole of CN609 for the purpose of permitting the key to be mounted to a metal support for storage without fear of losing the key as well as to permit adjacent keys to be attracted to each other through magnetic forces in order to organize multiple keys and to prevent the rattling noise normally associated with multiple keys.
Regarding the recitation that the two magnets are on opposite sides of the hole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the two magnets on opposite sides of the opening given the teachings of CN609 and Borenstein, since arranging and rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide for symmetrical magnetic holding power to more effectively support the key or join adjacent keys.
Re Claim 4. (Currently amended):
CN609 as modified by Borenstein discloses the key of claim 1, wherein the head comprises a hole through approximately the center of the head (CN609, Fig.1), and wherein the further comprising a third magnet, wherein the first magnet, the second magnet, and the third magnet are comprises three or more magnets positioned at approximately equal angles around the hole.
Regarding the recitation of three magnets, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide three magnets, since a mere duplication of essential working parts of a device involves only routine skill in the art. The motivation for doing so would have been to provide a stronger bond between the key and its supporting structure or between multiple keys held together.
Re Claim 5. (Currently amended):
CN609 as modified by Borenstein discloses the key of claim 1, wherein the hole extends through approximately a center of the head, and wherein the head comprises a bottle opener notch (Borenstein - pry 705; Fig. 8).
Re Claim 21. (New): 
As discussed above, CN609 as modified by Borenstein discloses the key of claim 1, wherein the first magnet and the second magnet are aligned along an axis that extends across the hole.  
Re Claim 22. (New): 
As discussed above, CN609 as modified by Borenstein discloses the key of claim 1, wherein the first magnet and the second magnet are the same distance from the hole.  

Claim(s) 6-13, 15-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizpurua in view of CN609 and Borenstein as applied to claims 1,4,5,21,22 above.
Re Claim 6. (Currently amended):
As discussed above, CN609 as modified by Borenstein discloses a key set (Borenstein Figs.1C with a hub 130, 100,set 199) [[,]] comprising: a first having [[with]] a first key head and a first key blade,[;]] a first key hole through the first key head,[[; and]] a first key first magnet in the first key head, and a first key second magnet in the first key head, wherein the first key first magnet is closer to the first key blade than the first key second magnet; [[and]] a second key comprising a body having a second key head and a second key blade, a second key hole through the second key head, a second key first magnet in the second key head, and a second key second magnet in the second key head, wherein the second key first magnet is closer to the second key blade than the second key second magnet; and as previously discussed, Aizpurua discloses a hub (2,3) through the first key hole and the second key hole first key and the second key [[keys]] are rotatable around the hub such that the first key first magnet and the first key second magnet are rotatable around the second key hole and such that the second key first magnet and the second key second magnet are rotatable around the first key hole, wherein the first key first magnet is rotatable into and out of alignment with the second key first magnet, wherein the first key first magnet is rotatable into and out of alignment with the second key second magnet, wherein the first key second magnet is rotatable into and out of alignment with the second key first magnet, wherein the first key second magnet is rotatable into and out of alignment with the second key second magnet, wherein the second key first magnet is rotatable into and out of alignment with the first key first magnet, wherein the second key first magnet is rotatable into and out of alignment with the first key second magnet, wherein the second key second magnet is rotatable into and out of alignment with the first key first magnet, wherein the second key second magnet is rotatable into and out of alignment with the first key second magnet, wherein the key set has a first configuration, a second configuration, and a third configuration,  wherein when the key set is in the first configuration, the first key first magnet is aligned with the second key first magnet, the first key second magnet is aligned with the second key second magnet, the first key first magnet is closer to the second key blade than the first key second magnet, and the second key first magnet is closer to the first key blade than the second key second magnet, wherein when the key set is in the second configuration, the first key first magnet and the first key second magnet are between the second key first magnet and the second key second magnet, and wherein when the key set is in the third configuration, the first key first magnet is aligned with the second key second magnet, the first key second magnet is aligned with the second key first magnet, the first key first magnet is farther from the second key blade than the first key second magnet, and the second key first magnet is farther from the first key blade than the second key second magnet.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the key system of CN609 and Borenstein providing magnets in the head of the keys that cooperate with each other for the purpose of permitting adjacent keys to be attracted to each other through magnetic forces in order to prevent the rattling noise normally associated with multiple keys with the additional teaching of Aizpurua in order to maintain the keys in a plurality of relative positions. While it is noted that Aizpurua provides some means (pin 30, notches 41, Fig. 6) for holding the keys in position, such may be interpreted as a desire to silence the keys and to hold them in operative position, which would suggest to one of ordinary skill to provide further means toward that end, including such magnets as taught by CN609 and Borenstein.
Furthermore, it is noted that the functional recitations of the first, second and third key configurations are met since the system as taught by the combination of CN609, Borenstein and Aizpurua is capable of being placed in the recited or any desired configurations when in use.
Re Claim 7. (Currently amended): 
CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 6, wherein the hub (Aizpurua 2,3) comprises a first piece (2) and a second piece (3), wherein the first piece is releasably coupleable to the second piece, and wherein at least a portion of piece and at least a portion of the second piece are [[is]] sized to fit through the first key hole 
Re Claim 8. (Original):
CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 6, further comprising a bar (one of the other keys 199 of Borenstein, Fig. 1C) coupleable to the hub (Borenstein 130; Aizpurua 2), wherein the bar comprises one or more magnets (101,201) and means of attaching a keyring (102).  
Re Claim 9. (Currently amended):
CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 8, wherein the first [[each]] key (100,199) further comprises first key bottle opener notch (Borenstein 705), wherein the second key (199) further comprises a second key bottle opener notch, and wherein the bar (another key of Borenstein 199) comprises a bottle opener notch movable into and out of alignment first key bottle opener notch and the second key bottle opener notch 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide notches on all of the keys/bars of the system as taught by Borenstein, since a mere duplication of essential working parts of a device involves only routine skill in the art. 
Re Claim 10. (Original):
CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 6, further comprising a pocket clip or other accessories (bottle opener pry notches of Borenstein) coupled to the hub.  
Re Claim 11. (Currently amended): 
CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 6, further comprising a case (Aizpurua 11,12, Figs. 5-6) partially enclosing the first key and the second key 
Re Claim 13. (Currently amended): 
CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 6, wherein at least one of the first key and the second key 
Re Claim 15. (Currently amended): 
As discussed in detail above, CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 6, wherein the first key extends through approximately a center of the first key head, wherein the second key hole extends through approximately a center of the second key head, [[and]] wherein the first key further comprises a first key third magnet, wherein the first key first magnet, the first key second magnet, and the first key third magnet are first key hole, wherein the second key further comprises a second key third magnet, and wherein the second key first magnet, the second key second magnet, and the second key third magnet are positioned at approximately equal angles around the second key hole.  
Re Claim 16. (Currently amended): 
As discussed in detail above, CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 6, wherein when the first key first magnet is aligned with the second key first magnet, the first key first magnet the second key first [[a]] magnet such that between the first key first magnet and the second key first magnet resists rotation of the first key relative to the second key around the hub, and wherein when the first key second magnet is aligned with the second key second magnet, the first key second magnet is magnetically coupled to the second key second  magnet such that the magnetic coupling between the first key second magnet and the second key second magnet resists rotation of the first key relative to the second key around the hub.  
Re Claim 17. (Currently amended): 
As discussed in detail above, CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 6, when the first key first magnet is aligned with the second key first magnet and when the first key second magnet is aligned with the second key second magnet,  first magnet and the first key second magnet are magnetically coupled to the second key first magnet and the second key second magnet, respectively, and wherein when the first key first magnet is aligned with the second key second magnet and when the first key second magnet is aligned with the second key first magnet, the first key first magnet and the first key second magnet are magnetically coupled to the second key second magnet and the second key first magnet, respectively.  
Re Claim 18. (Currently amended):
As discussed in detail above, CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 17, wherein the first key extends through approximately a center of the first key head, wherein the second key hole extends through approximately a center of the second key head, [[and]] wherein first key hole is between the first key first magnet and the first key second magnet, and wherein the second key hole is between the second key first magnet and the second key second magnet.  
Re Claim 19. (Currently amended): 
As discussed in detail above, CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 18, wherein when the key set is in the first configuration, the first key has a first orientation relative to the second key comprising when the key set is in the third configuration, the first key has a second orientation relative to the second key comprising 
Re Claim 20. (Currently amended):
As discussed in detail above, CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 17, wherein when the key set is in the first configuration, the first key has a first orientation relative to the second key comprising when the key set is in the third configuration, the first key has a second orientation relative to the second key comprising 
Re Claim 23. (New): 
As discussed in detail above, CN609 as modified by Borenstein and Aizpurua discloses a key set comprising: a first key comprising a body having a first key head and a first key blade, a first key hole through the first key head, a first key first magnet in the first key head, and a first key second magnet in the first key head, wherein the first key first magnet is closer to the first key blade than the first key second magnet; a second key comprising a body having a second key head and a second key blade, a second key hole through the second key head, a second key first magnet in the second key head, and a second key second magnet in the second key head, wherein the second key first magnet is closer to the second key blade than the second key second magnet; and a hub through the first key hole and the second key hole, wherein the first key and the second key are rotatable around the hub such that the first key first magnet and the first key second magnet are rotatable around the second key hole and such that the second key first magnet and the second key second magnet are rotatable around the first key hole, wherein the first key first magnet is rotatable into magnetic attraction with the second key first magnet, wherein the first key first magnet is rotatable into magnetic attraction with the second key second magnet, wherein the first key second magnet is rotatable into magnetic attraction with the second key first magnet, wherein the first key second magnet is rotatable into magnetic attraction with the second key second magnet, wherein the second key first magnet is rotatable into magnetic attraction with the first key first magnet, wherein the second key first magnet is rotatable into magnetic attraction with the first key second magnet, wherein the second key second magnet is rotatable into magnetic attraction with the first key first magnet, wherein the second key second magnet is rotatable into magnetic attraction with the first key second magnet, wherein the key set has a first configuration, a second configuration, and a third configuration, wherein when the key set is in the first configuration, the first key first magnet is magnetically coupled with the second key first magnet, the first key second magnet is magnetically coupled with the second key second magnet, the first key first magnet is closer to the second key blade than the first key second magnet, and the second key first magnet is closer to the first key blade than the second key second magnet, wherein when the key set is in the second configuration, the first key first magnet and the first key second magnet are between the second key first magnet and the second key second magnet, and wherein when the key set is in the third configuration, the first key first magnet is magnetically coupled with the second key second magnet, the first key second magnet is magnetically coupled with the second key first magnet, the first key first magnet is farther from the second key blade than the first key second magnet, and the second key first magnet is farther from the first key blade than the second key second magnet.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizpurua in view of Borenstein as applied to claim 11 above, and further in view of CN 2801987Y to Luo  (hereinafter Luo).
Re Claim 12. (Currently amended): 
CN609 as modified by Borenstein and Aizpurua discloses the key set of claim 11, wherein the case (Aizpurua 11,12) but fails to teach comprises one or more magnets coupleable to the first key first magnet, the first key second magnet, the second key first magnet, or the second key second magnet 
Luo is in the same field of endeavor of keys and key holders and teaches a case that comprises one or more magnets coupleable to the magnet on at least one of the plurality of keys (key holder 4 having magnets 5 for holding keys 2,3, having magnets 1, Figs. 1-3; “As shown in FIG. 3, may be a plate-shaped magnetic key of the key card of the 11 agent carrier 4. A plate-shaped key card 4 may be made of a ferrous or magnetic 12 material, may also be made from a non-ferromagnetic materials embedded or 13 attaching a magnetic piece 5.”, translation, Page 4, Lns. 11-14; “The key shank 2 may be pasted on the magnetic block 1, 2 may also be embedded 5 in the key shank upper.”, translation, Page 4, Lns. 5-6).
It would have been obvious to one of ordinary skill in the art to modify the system of CN609, Borenstein and Aizpurua with the teaching of Luo. The motivation for doing so would have been to provide a magnet on the key holder that would be coupleable with magnets on the keys for the purpose of maintaining the keys in position relative to the key holder to prevent the keys from unintentionally “swinging” away from the key holder as well as to prevent them from rattling and making noise. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-13,15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendments, the claims are now rejected in view of the previously cited CN609, Borenstein and Aizpurua references. It is respectfully maintained that the combination of teachings meet the limitations of the instant claims. With respect to the functional recitations of the key configurations, it is respectfully submitted that these are merely intended use of the key system and that the combined teachings of the prior art would be capable of performing the recited functionality by allowing the keys to be rotated into any desired position or configuration and held by the magnets. Accordingly, claims 1,4-13,15-23 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675